Citation Nr: 1646694	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a central nervous system (CNS)/tremors disorder, to include as secondary to ionizing radiation exposure during service.

2.  Entitlement to service connection for a bilateral eye disorder, to include any loss of vision, cataracts, or blepharitis, and to also include as secondary to ionizing radiation exposure during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1945 to May 1946, to include conceded ionizing radiation exposure as a result of the occupation of Hiroshima and/or Nagasaki during his period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for tremors and bilateral loss of vision.  The Veteran timely appealed those issues.  The case was before the Board in April 2010, September 2010 and again in February 2013, at which time it was remanded the case for additional development.  The case has been returned to the Board at this time for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified before a Decision Review Officer (DRO) in August 2009 and at a Board hearing before the undersigned Veterans Law Judge in July 2013.  Transcripts of those hearings are associated with the claims file.

During the pendency of the appeal, the AOJ awarded service connection for bilateral peripheral vascular disease (PVD) of the Veteran's bilateral lower extremities as secondary to his ionizing radiation exposure in an August 2012 rating decision.  Consequently, the PVD issue, which had also been on appeal, is considered final at this time and will no longer be addressed in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board regrets that another remand and further delay is necessary in this case.  

The Veteran underwent a bilateral VA eye examination in June 2011, at which time he was diagnosed with hypertrophic astigmatic presbyopia and senile cataracts; the examiner specifically indicated that the Veteran had nuclear and cortical cataracts, but did not have posterior subcapsular cataracts.  The examiner then opined in a September 2011 addendum that it would be mere speculation to state that the Veteran's cataracts were related to ionizing radiation exposure, as every human lens will have some degree of cataract by the eighth decade of life and that nuclear and cortical cataracts were the most common form of cataracts for people over 80.  This opinion is inadequate and a remand of that issue is necessary.  

Regarding the CNS/tremor issue, the Board notes that the Veteran's case was submitted to the Defense Threat Reduction Agency (DTRA) for a dose estimate in November 1988; DTRA at that time indicated that the Veteran had less than 1 rem of radiation exposure.  

Regarding the dose estimate in this case, in May 2003, the Director of the VA Compensation and Pension Service reported that the National Research Council (NRC) completed a review of radiation dose reconstructions provided by DTRA.  The review was critical of upper bound radiation dose estimates prepared by DTRA for atmospheric tests participants and Hiroshima/Nagasaki occupation forces.  The review found that DTRA had underestimated the upper bound radiation doses.  See VBA Fast Letter 03-31 (October 2003).  The NRC report concluded that the current methodology used for estimating radiation doses may be under-estimating doses by as much as 5 times.

The AOJ obtained a VA examination and medical opinion of the Veteran's CNS/tremor disorder in September 2011; the examiner, in pertinent part, relied upon the DTRA's November 1988 dose estimate to opine that the Veteran's tremor condition was less likely than not related to his ionizing radiation exposure, but rather due to his dementia.  The examiner's opinion that it was more likely than not related to the Veteran's dementia, however, did not take into account the fact that the Veteran was noted as being "shaky" in a 1986 VA treatment record prior to diagnosis of dementia.  

Thus, it appears that at least part of the rationale for denying the Veteran service connection for his CNS/tremor disorder is the amount of radiation he was exposed to, as noted in the November 1988 dose estimate.  It appears that dose estimate may be underestimated, and therefore it is incumbent upon VA in this case to obtain an updated and accurate dose estimate, and then obtain another medical opinion which adequately addresses the new dose estimate information, as well as the other evidence of record, particularly the 1986 VA treatment record noting shakiness prior to the Veteran's dementia.  This updated dose estimate evidence may also be pertinent information regarding the Veteran's eye/vision claim as well.  

Consequently, the Board finds that a remand is necessary in order to obtain an updated dose estimate and for the AOJ to comply with the other development provisions of 38 C.F.R. § 3.311 in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the DTRA and request that it provide a revised radiation dose estimate for the Veteran.  Point out that this action is required a result of the May 8, 2003, report of the NRC on reconstructed radiation doses.  

2.  After the development requested above has been completed to the extent possible, complete the development process outlined in 38 C.F.R. § 3.311.

3.  Following the completion of the development process under 38 C.F.R. § 3.311, including obtaining any and all necessary opinions, the AOJ should ascertain any other development that may be appropriate, to include obtaining any other outstanding treatment records, VA examinations or medical opinions as necessary.  

4.  Finally, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for CNS/tremor and bilateral eye disorders, to include as secondary to ionizing radiation exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

